Citation Nr: 1043161	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability, to 
include arthritis.

3.  Entitlement to service connection for a bilateral hip 
disability, to include arthritis.

4.  Entitlement to service connection for a disability of the 
right leg and knee, to include arthritis.

5.  Entitlement to service connection for residuals of bladder 
cancer, including as secondary to herbicide exposure in service.

6.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating) during the period 
prior to March 9, 2007.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 
1969, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the RO in Portland, Oregon.  
The Veteran initially requested a Board hearing, but in a 
September 2008 VA Form 9, he withdrew his hearing request.

The issues of entitlement to service connection for disabilities 
of the neck, low back, hips, and right leg and knee, and a TDIU 
rating, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a current diagnosis of bladder cancer 
or residuals of bladder cancer.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1112, 1116, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010, and as amended August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in April 2004 and July 2004.  

Although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.  Moreover, the Veteran was notified 
regarding these matters in a September 2008 supplemental 
statement of the case.

VA has obtained service treatment records and records from the 
Social Security Administration (SSA), obtained VA medical 
records, and assisted the appellant in obtaining evidence.  The 
Board notes that a VA examination has not been scheduled with 
respect to the claim for service connection for residuals of 
bladder cancer.  However, in the absence of a disease, injury or 
event in service and a current condition, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that he has current residuals of bladder 
cancer, which he asserts was incurred as a result of herbicide 
exposure in service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The Board acknowledges that according to the Veteran's service 
records, he served in the Republic of Vietnam during the Vietnam 
Era, and therefore, his exposure to herbicides is presumed.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type II diabetes mellitus (adult onset 
diabetes), Hodgkin's disease, ischemic heart disease, chronic B-
cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, 
Parkinson's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (as amended 
August 31, 2010).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam Era 
is not warranted for any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Diseases Not Associated With Exposure 
to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); 
see also Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

The United States Court of Appeals for the Federal Circuit has 
held, however, that a Veteran is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that bladder cancer is not one of the diseases 
enumerated in 38 C.F.R. § 3.309(e) for which presumptive service 
connection is warranted based on herbicide exposure in Vietnam 
during the Vietnam era.  Service connection is therefore not 
warranted for this disability on a presumptive basis.  Moreover, 
there is no evidence that the Veteran was diagnosed with a 
malignant tumor within the first year after separation from 
service, as required for presumptive service connection under 
38 C.F.R. § 3.309(a).

Considering the claim on a direct basis, the Board notes that 
service treatment records are negative for bladder cancer.  Post-
service medical records are entirely negative for a diagnosis of 
bladder cancer or residuals of bladder cancer.  

Although VA medical records reflect that the Veteran has reported 
that he underwent surgery for bladder cancer in 1999, he has not 
submitted any medical evidence of diagnosis or treatment for 
bladder cancer or residuals of bladder cancer, despite being 
asked to either submit such evidence or to identify treatment 
providers in order to enable VA to obtain pertinent records.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the 
duty to assist is not always a one-way street and if a Veteran 
desires help with his claim he must cooperate with VA's efforts 
to assist him).  Moreover, the Veteran has also not identified 
any current residuals of bladder cancer.  In October 2003, the 
Veteran reported that he previously had a "cancer polyp" 
removed from near his bladder.  In January 2005, he reported that 
bladder cancer was excised in 1999.

The Board finds that the weight of the evidence is against the 
claim of service connection for bladder cancer residuals.  Though 
the Veteran served in the Republic of Vietnam during the Vietnam 
era and is therefore presumed to have been exposed to Agent 
Orange during service, bladder cancer is not listed among the 
disorders for which a presumption based on herbicide exposure is 
warranted under 38 C.F.R. § 3.309(e).  Moreover, there is no 
evidence of a current diagnosis of this disability.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the Veteran has contended that he has residuals 
of bladder cancer, service connection for bladder cancer or its 
residuals is not warranted in the absence of proof of a current 
disability.

In summary, the record fails to show competent and probative 
evidence of bladder cancer (or its residuals) in service or 
currently, and the preponderance of the evidence is against a 
finding that the claimed condition is due to or aggravated by 
service.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.

ORDER

Service connection for residuals of bladder cancer, including as 
due to herbicide exposure, is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for disabilities of the 
neck, low back, hips, and right leg and knee.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran had combat service in 
Vietnam, and thus 38 U.S.C.A. § 1154(b) is for consideration.  
For any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation.  Id.  Section 1154(b) 
only serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not lighten 
the evidentiary requirements for competent evidence demonstrating 
present disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen (Douglas) 
v. Brown, 10 Vet. App. 128 (1997).

The Veteran has made conflicting statements about his claimed 
disabilities of the neck, low back, hips, and right leg.  In 
February 2004, he stated that his arthritis of the neck began in 
1968 in service, and that his arthritis of the hips and leg began 
in July 1969, during service.  In June 2004, he said his right 
leg and knee problems were due to a lumbar spine condition.  In 
March 2005, he said his right leg and hip were injured in a 
rocket attack during service in Danang, Vietnam.  In January 
2006, he said that in 1969 in Danang, he was permanently injured 
during the first wave of an all-night rocket attack, and that 
this injury ended his tour of duty.  

Service treatment records are negative for injuries to the neck, 
low back, hips, and right leg (other than the right ankle).  
Service treatment records demonstrate that in July 1969, the 
Veteran was treated, with a cast, for a right ankle sprain in 
Vietnam.  

Post-service medical records reflect that the Veteran had a work-
related back injury in December 1988.  See January 1990 letter 
from a private physician, D.C.B., MD, diagnosing discogenic pain 
related to a December 1988 work injury.  He also injured his left 
upper back, shoulder, and arm in a motorcycle accident in 
September 1999.  See January 2002 private medical record from 
G.F.I., MD.

Post-service medical records reflect treatment for a low back 
disability, including degenerative joint disease, hip 
degenerative joint disease, and knee pain.  The Board finds that 
the medical evidence of record is insufficient to fairly 
adjudicate the claims, and an examination is required.  VA has a 
duty to assist the Veteran by providing an examination where 
there is insufficient competent medical evidence on file for the 
VA to make a decision on the claims.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 
79.  Therefore, it is incumbent upon the AMC/RO to schedule him 
for a VA examination to assess his claimed disabilities.

As to the claim for a TDIU rating, the Board notes that this 
claim was received by VA on September 22, 2005.  In a January 
2006 rating decision, the RO denied entitlement to a TDIU rating.  
A timely notice of disagreement was received from the Veteran as 
to this issue in June 2006.

Where a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  This claim is being remanded for issuance of a 
statement of the case and to give the Veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

The Board observes that in an August 2007 rating decision, the RO 
granted an increased 100 percent schedular rating for service-
connected posttraumatic stress disorder (PTSD), effective March 
9, 2007.  In its decision, the RO stated that the appeal for a 
TDIU rating was now moot, and was considered resolved as a result 
of the grant of a 100 percent schedular rating for PTSD.  The 
Board finds that this statement is incorrect, since the effective 
date of the 100 percent schedular rating is years after the date 
of the Veteran's claim for a TDIU rating.  The issue of 
entitlement to a TDIU rating prior to March 9, 2007 remains on 
appeal, and a statement of the case is required.  38 C.F.R. 
§§ 19.26, 19.29.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran, addressing the issue of entitlement 
to a TDIU rating prior to March 9, 2007.  The 
Veteran must be advised of the time limit in 
which he may file a substantive appeal.  38 
C.F.R. § 20.302(b).  Then, only if an appeal 
is timely perfected, should that issue be 
returned to the Board for further appellate 
consideration, if otherwise in order.

2.  The RO/AMC should contact the Veteran and 
ask him to identify any VA or private 
facilities where he was treated for 
disabilities of the neck, low back, hips, and 
right leg since separation from service.  In 
particular, the Veteran should be asked to 
identify medical providers who treated him in 
connection with his December 1988 back injury 
at work, and his September 1999 motorcycle 
accident.  Obtain any of the Veteran's 
pertinent medical records not currently of 
record and associate them with the claims 
file.  If any records are unavailable, a 
notation to that effect should be made in the 
claims file.

3.  After completion of the foregoing, the 
RO/AMC should schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his claimed 
disabilities of the neck, low back, hips, and 
right leg.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner should review the Veteran's 
medical records, including the January 1990 
letter and January 2002 private medical 
record discussed above.  The examiner should 
conduct a thorough examination and describe 
any pathology found.  

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any diagnosed 
condition of the neck, low back, hips, or 
right leg had its onset in service or within 
the first post-service year, or is causally 
related to service.

A complete rationale should be provided for 
any opinion expressed.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the RO 
should issue a supplemental statement of the 
case and afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


